Citation Nr: 0318531	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the low back.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1988 to May 
1993, and from July 1996 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Detroit, Michigan.  The RO granted entitlement to service 
connection for degenerative disc disease of the lumbar spine 
and evaluated it as 20 percent disabling.  The RO also 
confirmed and continued a noncompensable evaluation for 
residuals of a right shoulder injury.

In November 2002 the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A transcript 
of this hearing is associated with the claims file.

At the veteran's November 2002 hearing, his representative 
raised a claim for entitlement to service connection for 
depression as secondary to his service connected back 
disability.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that due process matters and developmental 
deficiencies exist, requiring a remand of these issues on 
appeal. 

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. § 5103(b) 
which provides a one year response period.

The most recent supplemental statement of the case (SSOC) of 
June 2001 is noted to address the duty to assist provisions 
of the VCAA under 38 U.S.C.A. § 5103A.  The previous SSOCs 
were furnished prior to the enactment of the VCAA.  

Notwithstanding this fact, the Board notes that the RO has 
not sent a letter specifically advising the veteran of the 
notice and duty to assist requirements of the VCAA.

Furthermore, the veteran in his November 2002 hearing 
testimony indicated that additional records exist that may be 
pertinent to both claims.  He testified that he is currently 
being treated for his lumbar spine condition at the Detroit 
VA Medical Center.  He also indicated that he was receiving 
private treatment for his back and right shoulder problems.  

Regarding the lumbar spine, the Board notes that effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome were revised.  Due to this 
revision, another VA examination of the lumbar spine is 
necessary to afford examination of this disorder pursuant to 
these revised criteria.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should obtain all VA records 
from the Detroit VA Medical Center 
showing treatment for a lumbar spine and 
a right shoulder disorder, to include any 
physical therapy report through the 
present.  The RO should also obtain all 
private records pertaining to a back and 
right shoulder disorder, to include the 
complete chiropractic records from 
Chiropractic Clinic Medical Centers with 
locations that include Lincoln Park, 
Southfield and Detroit, Michigan, and any 
additional medical records from the U.S. 
Postal Service besides the August 2002 
medical assessment determination.  The RO 
should also attempt to obtain any 
pertinent medical records in conjunction 
with the veteran's EEOC complaint against 
IVP Foods filed around March 2002.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  Thereafter, the RO should make 
arrangements with the appropriate 
specialists for the veteran to be 
afforded the following examinations:  An 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist including on a fee basis if 
necessary to ascertain the current nature 
and extent of severity of degenerative 
disc disease of the lumbar spine and 
residuals of a right shoulder injury.  

The veteran should also be afforded a 
neurological examination by a neurologist 
or other appropriate available medical 
specialist including on a fee basis if 
necessary to ascertain the current nature 
and extent of severity of degenerative 
disc disease of the lumbar spine and 
residuals of a right shoulder injury.  

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 
(2002), and the previous as well as 
revised criteria under 38 C.F.R. § 4.71a; 
Diagnostic Code 5293(to both examiners); 
and 38 C.F.R. § 4.124(a) (to the 
neurologist) and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate their examination reports that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies should be conducted.

The examiners should be asked to measure 
active and passive ranges of spinal 
motion and right shoulder motion in 
degrees, and describe any found 
functional loss that is due to pain, 
including, but not limited to, 
restriction in range of motion due to 
pain.  

Regarding the lumbar spine, the examiners 
should also address the following: (1) 
Whether the evidence shows current disc 
disease and at what levels.  (2) If disc 
disease is present in more than one 
lumbar segment, and provided the effects 
in each segment are distinct, describe 
the nature and extent of any orthopedic 
and/or neurological manifestations or 
incapacitating episodes present.  
(3) Regarding any neurological 
manifestations shown in any area, 
describe the area or body part affected 
and provide an opinion as to the severity 
of the manifestations to include whether 
such manifestations more closely resemble 
neuritis, neuralgia, or paralysis, either 
incomplete or complete.  (4) The 
examiners should also note whether disc 
disease is manifested by (i) sciatic 
neuropathy, (ii) characteristic pain, 
(iii) demonstrable muscle spasm, (iv) 
absent ankle jerk, or (v) other 
neurological findings appropriate to site 
of diseased disc; and (vi) the frequency 
and duration of symptomatic episodes; (5) 
An opinion should also be given as to 
whether there is any muscle atrophy or 
other indications of disuse; and (6) It 
should also be ascertained whether the 
veteran's subjective complaints are 
consistent with and supported by 
objective findings.  Any necessary tests 
or studies should be undertaken and the 
claims files should be reviewed by the 
examiners.  The neurological examiner 
should address the applicable criteria 
under 38 C.F.R. § 4.124(a); in evaluating 
any neurological deficiencies 
attributable to the spinal disorder.  

Regarding the right shoulder, the 
examiners should opine whether the 
residuals of the right shoulder injury 
have caused an impairment of the clavicle 
or scapula resulting in malunion, a 
nonunion either with or without loose 
movement or a dislocation.  The examiners 
should also opine whether there is an 
impairment of the humerus resulting in a 
malunion with either marked or moderate 
deformity; recurrent dislocations with 
infrequent episodes resulting in guarding 
of movement only at shoulder level or 
frequent episodes of recurrent 
dislocations resulting in guarding of all 
arm movements.  

The examiners should also comment whether 
more severe pathology such as fibrous 
union, false flail joint, flail shoulder 
or ankylosis of the shoulder is present.  

All findings should be reported in detail 
and the basis for any opinions should be 
given.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for degenerative 
disc disease of the low back and 
residuals of a right shoulder injury.  

In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal, to include discussion of the VCAA, and 
the revised Diagnostic Code 5293.  The SSOC should also 
include a discussion of evidence received since the most 
recent SSOC.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for further appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).  Moreover, the governing regulation provides that 
failure to report without good cause shown for any 
examination in connection with a claim for an increased 
rating will resulting an denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


